Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-4, 7-9, 16-18 are allowable. Claims 29-38, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions directed to product and process of use, as set forth in the Office action mailed on February 6, 2020, is hereby withdrawn and claims 29-38 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David P. Gloekler on March 31, 2021.

The application has been amended as follows: 


In the claims:
Please rejoin claims 29-38.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	Claims 1-4, 7-9, 16-18, 29-38 are allowed. Although Prior art Karger teaches wherein the pulse field maybe repetitive or not repetitive and different combinations of waveforms may be employed during various portions of the electrophoresis run and wherein the waveforms maybe variable and complex. Virtually any appropriate combination of pulse shapes, pulse durations, and durations of pulsing in various portions of the electrophoresis run maybe employed, to accomplish the desired separations (col. 5, Ins. 1-27), Karger does not teach applying a sequence including a second waveform of a different shape immediately after a first waveform and repeating the sequence of waveforms as required by independent claims 1, 8 and 29. As shown in the instant Fig. 17B, an electropherogram of a DNA smear analyzed with an iterated mixed wave sequence, compared with the electropherogram of the same DNA smear analyzed with a pure square wave. The trace 1701 had a much higher average smear size of 73,692 bp vs trace 1702 with an average smear size of 53,478 bp. Also, the trace 1701 (FIG. 17B) obtained with the triangle/square iterated blend shows no anomalous system peak 1703 (FIG. 17B). The actual size of Sample A is roughly 70 kpb as determined by normal Pulse-Field slab gel electrophoresis, which matches the results obtained with the pulse-field capillary system of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795